[Cite as Lake Cty. Bar Assn. v. Ryan, 123 Ohio St. 3d 178, 2009-Ohio-4232.]




                     LAKE COUNTY BAR ASSOCIATION v. RYAN.
  [Cite as Lake Cty. Bar Assn. v. Ryan, 123 Ohio St. 3d 178, 2009-Ohio-4232.]
Attorney misconduct — Failure to diligently pursue client’s claim — Failure to
        notify client of lack of professional-malpractice insurance — Two-year
        partially stayed suspension.
    (No. 2009–0393 ⎯ Submitted April 8, 2009 — Decided August 27, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-039.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Patrick T. Ryan of Mentor, Ohio, Attorney
Registration No. 0022478, was admitted to the practice of law in Ohio in 1978.
His license to practice has been suspended since May 31, 2006, when we
suspended his license for two years, staying the second year on conditions, for
ethical lapses including his neglect of entrusted legal matters and failure to keep
his clients informed regarding pending legal matters. Lake Cty. Bar Assn. v.
Ryan, 109 Ohio St. 3d 301, 2006-Ohio-2422, 847 N.E.2d 430. Respondent did not
fulfill the conditions for staying the second year of the suspension and has not
applied for reinstatement. Respondent also remains barred from practicing law
due to his December 3, 2007 suspension for failing to comply with attorney-
registration requirements. In re Attorney Registration Suspension of Ryan, 116
Ohio St. 3d 1420, 2007-Ohio-6463, 877 N.E.2d 305.
        {¶ 2} The Board of Commissioners on Grievances and Discipline now
recommends that we order another two-year suspension of respondent’s license,
and stay the last six months of that suspension on the condition that he pay
restitution to another aggrieved client. The recommendation is based on the
                             SUPREME COURT OF OHIO




board’s findings that respondent failed, before his 2006 suspension, to diligently
pursue that client’s personal-injury claim and also failed to advise her as required
that he did not carry professional-malpractice insurance. We accept the board’s
findings that respondent engaged in this professional misconduct and its
recommendation for a two-year partially stayed suspension.
        {¶ 3} Relator, Lake County Bar Association, charged respondent with a
single count of misconduct, alleging numerous violations of the Disciplinary
Rules of the former Code of Professional Responsibility. A panel of the board
heard the case, made findings of fact and conclusions of law, and recommended
the two-year suspension with six months stayed. The board adopted the panel’s
findings of misconduct and recommendation.
        {¶ 4} The parties have not objected to the board’s report
                                    Misconduct
        {¶ 5} Respondent filed suit in March 2000 on behalf of a family friend
after she had suffered injuries in a March 1998 automobile accident.             He
voluntarily dismissed the action in August 2001 to allow time for the client to
complete her medical treatment. Respondent represented his client in accordance
with ethical standards prior to this dismissal.
        {¶ 6} Respondent’s problems developed after he refiled the personal-
injury action in September 2002. Respondent advised his client that he needed
expert medical reports to respond to discovery demands from the defense, but he
did not obtain the reports in time to comply with the discovery deadlines. The
defense moved to compel discovery and for sanctions, and in early November
2004, the court ordered respondent to provide the outstanding discovery within
five days. Respondent did not comply and decided not to appear at the final
pretrial hearing because he still lacked the expert medical reports.
        {¶ 7} The court dismissed the personal-injury action in early December
2004.   After the dismissal, the client provided respondent with the medical




                                          2
                                January Term, 2009




reports, and respondent filed a motion for reconsideration and to reinstate in an
attempt to save the claim. The court denied his motion in January 2005.
          {¶ 8} Respondent continued to meet with his client throughout 2005 and
2006 and, according to him, discussed alternative recovery strategies, including
filing a claim alleging bad faith against the defendant’s insurance carrier. His
client, however, testified that she did not realize that her case had been dismissed
until late May or early June 2006. At that time, respondent advised her that his
law license had been suspended and urged her to consult another attorney. When
she did so, she learned of the dismissal when that attorney checked the court’s
docket.
          {¶ 9} Respondent badly mismanaged his client’s case. He also never
advised his client that he carried no malpractice insurance. The parties thus
stipulated that respondent violated DR 1-104(A) (requiring a lawyer to disclose
that the lawyer lacks professional-liability insurance), 1-102(A)(5) (prohibiting a
lawyer from engaging in conduct that is prejudicial to the administration of
justice), 1-102(A)(6) (prohibiting a lawyer from engaging in conduct that
adversely reflects upon the lawyer’s fitness to practice law), 6-101(A)(2)
(prohibiting a lawyer from representing a client without preparation adequate in
the circumstances), 6-101(A)(3) (prohibiting a lawyer from neglecting an
entrusted legal matter), 7-101(A)(1) (prohibiting a lawyer from intentionally
failing to seek the lawful objectives of a client), 7-101(A)(2) (prohibiting a lawyer
from intentionally failing to carry out a contract of professional employment), and
7-101(A)(3) (prohibiting a lawyer from intentionally causing a client prejudice or
damage during a professional relationship). The board found this misconduct,
and so do we.
                                     Sanction
          {¶ 10} In recommending a sanction for this misconduct, the board
weighed the aggravating and mitigating factors of respondent’s case. Weighing



                                         3
                              SUPREME COURT OF OHIO




against respondent is his significant prior record of discipline and the fact that his
prior misconduct and this case represent a continuing pattern of failing to
communicate with clients and neglecting entrusted legal matters. Also weighing
against respondent is the harm he caused his client – she lost the opportunity to
recover damages for her injuries and medical expenses, an amount estimated by a
successor attorney to be between $75,000 and $150,000.
          {¶ 11} In mitigation, the board found that respondent did not act out of
dishonesty or selfish motives.      The board further found that respondent had
attempted to rectify the consequences of his misconduct by offering his client
$25,000 — the amount that the defense had offered to settle her personal-injury
case — in settlement of her malpractice claim against him. Respondent also
cooperated completely in the disciplinary proceedings.
          {¶ 12} The board then considered the sanctions that had been imposed in
similar cases:
          {¶ 13} “[W]e direct our attention to Cleveland Bar Assn. v. Norton, 116
Ohio St. 3d 226, 2007-Ohio-6038, [877 N.E.2d 964]. In that case, the Respondent,
Eric E. Norton, neglected two (2) client cases, failed to advise the clients that he
lacked malpractice insurance and failed to cooperate in efforts to investigate his
alleged misconduct. [Norton] was suspended from the practice of law for six (6)
months, with the entire period stayed on conditions.
          {¶ 14} “In Toledo Bar Assn. v. Hales, 120 Ohio St. 3d 340, 2008-Ohio-
[6201],     [899 N.E.2d 130],   [Hales]   mishandled    and    lost   a   medical
malpractice/nursing home negligence case, failed to notify his insurance carrier of
the client’s subsequent legal malpractice ease against him, which led to a denial of
coverage, and declared Bankruptcy thus preventing the client from collecting on a
legal malpractice judgment. [Hales] was found in violation of DR 1-102(A)(6)
(prohibiting a lawyer from engaging in conduct which adversely reflects on the
lawyer’s fitness to practice law), DR 6-101(A)(1) (prohibiting a lawyer from




                                          4
                               January Term, 2009




handling a legal matter that the lawyer knows or should know he is not competent
to handle and without associating with a lawyer who is competent), DR 6-
101(A)(2) (prohibiting a lawyer from handling a legal matter without preparation
adequate under the circumstances), DR 6-101(A)(3) (prohibiting a lawyer from
neglecting an entrusted legal matter), and DR 7-101(A)(3) (prohibiting a lawyer
from intentionally causing a client prejudice or damage during a professional
relationship). The Supreme Court suspended the Respondent [from] the practice
of law for two (2) years and ordered a stay of the last eighteen (18) months on
conditions.”
       {¶ 15} In this case, having found the cited misconduct, weighed the
aggravating and mitigating factors, and considered sanctions imposed in similar
cases, the board recommended a two-year suspension from practice with the last
six months stayed on the condition that respondent “submit to a mediation
conducted by the Lake County Bar Association to determine the appropriate
restitution for the client.” We accept the recommendation.
       {¶ 16} Respondent is therefore suspended from the practice of law in
Ohio for two years; however, the last six months of the suspension are stayed on
the condition that he pay restitution in the amount determined through relator’s
mediation process. If respondent fails to comply with the condition of the stay,
the stay will be lifted, and respondent will serve the entire two-year suspension.
Costs are taxed to respondent. Respondent shall also pay the cost of mediation.
                                                             Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’DONNELL, and LANZINGER, JJ., concur.
       MOYER, C.J., and O’CONNOR and CUPP, JJ., dissent.
                             __________________
       MOYER, C.J., dissenting.
       {¶ 17} I respectfully dissent from the majority’s decision with respect to
the sanction imposed on respondent.      I would impose, instead, an indefinite



                                        5
                               SUPREME COURT OF OHIO




suspension from the practice of law—the sanction to which the parties previously
stipulated, before respondent withdrew his stipulation at the disciplinary hearing.
       {¶ 18} Respondent represented the plaintiff in a personal-injury action
that was eventually dismissed by the court before trial, largely as a result of
respondent’s actions. He missed two discovery deadlines for providing medical
reports to the defendant and intentionally failed to appear at the final pretrial
hearing. At no time did respondent request a deadline extension. After the case
was dismissed, respondent continued to meet with the client but failed to inform
her of the dismissal. He also failed to notify the client as required that he did not
carry malpractice insurance.
       {¶ 19} In addition to the eight Disciplinary Rule violations respondent
committed during the underlying case, he has three prior license suspensions,
including one for neglect of entrusted legal matters and failure to keep clients
informed, and two for not complying with attorney-registration requirements.
Based on respondent’s utter failure to properly represent his client and his history
of ethical violations, I would suspend him from the practice of law indefinitely,
allowing us to determine whether respondent should be readmitted upon a petition
for reinstatement pursuant to Gov.Bar R. V(10)(E)(4). See Cincinnati Bar Assn.
v. Sullivan (1992), 65 Ohio St. 3d 293, 603 N.E.2d 983 (indefinitely suspending
attorney for missing court deadlines and hearings, repeatedly failing to comply
fully with court orders, and showing disrespect for the court, along with a prior
public reprimand for ethical violations).
       O’CONNOR and CUPP, JJ., concur in the foregoing opinion.
                                __________________
       James P. Koerner, for relator.
       Patrick D. Quinn, for respondent.
                            ______________________




                                            6